EXHIBIT FOR IMMEDIATE RELEASE CONTACT: PAM HAMILTON July 18, 2008 415-381-8198 pam@hamiltoninkpr.com BANK OF MARIN BANCORP ANNOUNCES SECOND QUARTER EARNINGS UP 17% Novato, CA Bank of Marin Bancorp (Nasdaq: BMRC) President and CEO Russell A. Colombo announced second quarter 2008 earnings for Bank of Marin Bancorp (Bancorp) of $3.4 million, up $483 thousand, or 16.6%, from the same period in 2007. Diluted earnings per share were $0.65 in the second quarter of 2008, compared to $0.54 in the second quarter of 2007, up 11 cents, or 20.4%. Earnings for the six-month period ended June 30, 2008 totaled $6.7 million, an increase of $785 thousand, or 13.4% over the same period a year ago.Diluted earnings per share for the six-month period totaled $1.27, an increase of 18 cents per share, or 16.5%, over the same period a year ago. “Higher earnings were driven by an expanded net interest margin and improved efficiencies. The strong results demonstrate the ability of our Bank to effectively navigate through difficult economic times,” said Colombo. Net income for the first six months of 2008 includes a pre-tax non-recurring gain of $457 thousand recorded in the first quarter related to the mandatory redemption of a portion of Bank of Marin’s (the Bank) shares in Visa Inc., which became a public company through an initial public offering (IPO) on March 19, 2008. In addition, in the first six months of 2008, Bancorp reversed apre-tax charge of $242 thousand that was originally recorded in the fourth quarter of 2007, for the potential obligation to Visa Inc. in connection with certain litigation indemnifications provided to Visa Inc. by Visa member banks.
